DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DOHZONO et al. (US 2010/0090173) in view of SUDOH et al. (US 2009/0242849).
Regarding claims 1 and 3,
	DOHZONO teaches a method of making negative electrode active material for a lithium-ion secondary battery abstract. The method includes mixing graphite particles with pitch (graphitizable aggregate) and a fusible organic substance that is decomposable to a carbon content of 3% (graphitizable binder) [0012]. The mixture is in a melted (softened) state [0029]. The method further includes extruding or thermocompressing the mixture before carbonizing/firing, graphitizing and grinding [0012] and [0032]. The thermocompression indicates that heat is used during the extruding/compressing step following the molten (heated) mixing which indicates the mixture is in a melted/softened state during the extruding.
	DOHZONO teaches using the recovered grinded product to make an electrode that is a cathode [0046]. The reference does not expressly teach using the grinded graphitized carbon to make an anode. However, SUDOH teaches that when making lithium-ion secondary batteries the graphite material is commonly used as anode material [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the graphite particles of DOHZONO as an anode material because it is a well-known and generally used as an anode material. 
Regarding claim 2,
[0029]. The reference does not teach the temperature at which the thermocompressed/extruded. However, the heated extrusion/compression step occurs after the heated mixing/kneading step at 100-250°C. Accordingly it is reasonable to expect the temperature of the extrusion/compression to be at or around the temperature of the provided mixture. Accordingly, the temperature of the mixture during extrusion would fall within the range of greater than 80°C or alternatively overlap the claimed range and be prima facie obvious, MPEP 2144.05.I. In addition, the examiner notes that generally changes in temperature do not support patentability unless they are critical to the invention MPEP 2144.05.II.
Regarding claims 4 and 5,
	DOHZONO teaches the fusible organic substance can include stearic acid [0028] which is a fatty acid according to applicant’s specification [0017]. The fusible organic substance can be a combination of materials such as synthetic wax (graphitizable binder) and stearic acid (fluidity-imparting agent).
Regarding claim 6,
	DOHZONO teaches using a vibrating ball mill, jet grinder, roller mill or impact grinder [0031]. Applicant’s specification similarly teaches using a jet mill, a vibration mill or the like [0029]. The same grinding/milling of a graphitized composition is expected to produce the same non-parallel orientation of graphite particles. The graphitized and grinded product in DOHZONO is further expected to be non-parallel because it teaches that planar orientation is not desirable [0005].
Regarding claim 7 and 8,
[0046].

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712